DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment, filed 13 July 2021, which has been placed of record and entered in the file.
Status of the claims: 
Claims 1-20 are pending.
Claims 1, 8, and 15 are amended.
Specification and Drawings: 
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Independent claims 1, 8, and 15 set forth that each of the inner row staple pockets define an axis that is longitudinally aligned with each of the other inner row staple pockets, and that each of the outer row staple pockets define an axis that is longitudinally aligned with each of the other outer row staple pockets.  This is understood and is interpreted as meaning that each of the inner row staple pockets define an axis that is longitudinally aligned with the axis of each of the other inner row staple pockets, and that each of the outer row staple pockets define an axis that is longitudinally aligned with the axis of each of the other outer row staple pockets, because, if interpreted otherwise, it is not clear what exactly is aligned with the axis.  For clarification only, it is suggested that Applicant amend the axis of each of the other inner row staple pockets, and that each of the outer row staple pockets define an axis that is longitudinally aligned with the axis of each of the other outer row staple pockets.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Patent Publ. No. 2016/0089143) in view of Wang et al. (US Patent Publ. No. 2013/0075446), Rusin (US Patent Publ. No. 2014/0180281), and Hassan (WO 2012/141679).   
With respect to claims 1, 8, and 15, Harris et al. disclose a surgical stapling device 100 (fig. 1, [0117]) comprising a handle assembly 110 (fig. 1, [0118]), an elongate body 120 (fig. 1, [0118]) having a proximal end ([0116]) coupled to the handle assembly (fig. 1, [0118]) and a distal end ([0116]), and a tool assembly 200 (fig. 1, [0119]) supported on the distal end of the elongate body 120, the tool assembly 200 including an anvil assembly 220 (fig. 2, [0119]) and a cartridge assembly 210, 230, 260 (fig. 2, [0121], [0122]), the cartridge assembly supported in relation to the anvil assembly for movement of the tool assembly between an open position and a closed position (fig. 1, [0120]), the cartridge assembly including a cartridge channel 210 (fig. 2, [0121]) and a staple cartridge 230 (fig. 2, [0121]) received in the cartridge channel ([0121]), the staple cartridge 230 including a cartridge body defining a longitudinal axis (fig. 2, [0124]), a central knife slot 234 (fig. 2, [0124]), and three rows of staple pockets (figs. 2 and 3, [0122], lines 6-8, [0126]) on each side of the central knife slot, the three rows of staple pockets on each side of the knife slot including an inner row of staple pockets (fig. 42, [0354]) adjacent the central knife 
Harris et al. disclose in fig. 42 and paragraph [0355] that the staple pockets may be configured such that “various staples 3112, 3113 can be arranged along axes that are non-parallel to axes Aa and Ab.  For example, the staple array 3111 may include staples that are oriented parallel to the longitudinal axis of the staple cartridge and/or to the firing path of the driving wedges” (emphasis added).    
Wang et al. disclose a surgical stapling device including a cartridge having a central knife slot, and three rows of staple pockets on each side of the central knife slot, including an inner row, an outer row, and a middle row on each side (fig. 8, [0023]), each of the staple pockets in the inner row of staple pockets defining an axis that is longitudinally aligned with each of the other staple pockets in the inner row, and each of the staple pockets in the outer row of staple pockets defining an axis that is longitudinally aligned with each of the other staple pockets in the outer row.  Wang et al. disclose that the positioning of the staple pockets and staples including those near the cut line, may reduce or prevent bleeding and/or leaking of bodily fluids ([0026]). 
Rusin discloses an electric surgical stapling device including jaws having a central knife slot, and three rows of seal plates on each side of the central knife slot, including an inner row, an outer row, and a middle row on each side of the central knife slot (figs. 4A, 6A, 6B, 6C), forming a pattern of stapled sections of the tissue.  Rusin discloses multiple patterns of stapled sections, and discloses that different possible arrangements allow for different seal strengths ([0072]).  
independent of other rows relative to the cutting blade ([0049], emphasis added).  Hassan discloses choosing a staple pattern to provide a desired pattern that would mitigate leakage ([0049]), and that choosing a desired pattern may be based on reducing trauma, the particular surgery to be performed, the thickness of tissue, and the type of tissue, etc. ([0051]).        
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Harris et al. staple cartridge to include each of the staple pockets in the inner row of staple pockets defining an axis that is longitudinally aligned with each of the other staple pockets in the inner row, and each of the staple pockets in the outer row of staple pockets defining an axis that is longitudinally aligned with each of the other staple pockets in the outer row, in order to provide a staple pattern that will achieve a desired result under the circumstances, since as taught by the prior art of Wang et al., Rusin, and Hassan, multiple staple patterns are possible and the staple rows may be provided in any desired pattern based on considerations such as mitigation of bleeding, leaking, seal strength, reducing trauma, the particular surgery, the thickness and type of tissue, for a given set of circumstances, especially since Harris et al. disclose that the staple pocket array may be configured such that some staples and staple pockets are oriented parallel to the longitudinal axis of the staple cartridge.      
In this instance, a skilled artisan would have recognized that the combination and configuration of elements of the Harris et al., Wang et al., Rusin, and Hassan structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of 
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Harris et al., Wang et al., Rusin, and Hassan references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Harris et al. staple cartridge to include each of the staple pockets in the inner row of staple pockets being laterally aligned with one of the staple pockets in the outer row of staple pockets as taught by Wang et al. to reduce or prevent bleeding and/or leaking of bodily fluids, especially since Harris et al. disclose that the staple pockets may be configured such that some staples and staple pockets are oriented parallel to the longitudinal axis of the staple cartridge and/or to the firing path of the driving wedges. 
With respect to claims 4, 11, and 18, Harris et al. disclose that each of the staple pockets supports a staple 3112, 3113 (fig. 42, [0354], [0122]).  
With respect to claims 5, 12, and 19, Harris et al. disclose adjacent pockets in the inner, middle, and outer rows of staple pockets define a trapezoidal configuration that is configured to redirect blood flow away from the inner row of staple pockets.  Harris et al. disclose that the staple pocket configurations limit the blood flow to the transection, i.e., the inner row, and control bleeding and/or fluid flow ([0132], [0348], [0356]), and thus the staple pocket configuration is considered to redirect blood flow away from the inner row of staple pockets.  See Annotated Figure C.    
With respect to claims 6 and 13, Harris et al. disclose that the cartridge body supports a buttress material (fig. 58, [0202]).  
With respect to claims 7, 14, and 20, Harris et al. fail to disclose that the staple pockets in the middle row of staple pockets define a sinusoidal configuration along the longitudinal axis of the cartridge body in the fig. 42 embodiment. 
. 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. in view of Wang et al., Rusin, and Hassan, as applied to claims 1, 8, and 15 above, and further in view of Yee (US Patent Publ. No. 2019/0000480).  
The combination of Harris et al., Wang et al., Rusin, and Hassan disclose a surgical stapling device including a cartridge having inner and outer rows of staple pockets on each side of a central knife slot.
The combination of Harris et al., Wang et al., Rusin, and Hassan fail to disclose the staple pockets in the inner and outer rows of staple pockets are alternatingly positioned along the longitudinal axis of the cartridge body such that the staple pockets in the inner row of staple pockets are not laterally aligned with any of the staple pockets in the outer row of staple pockets.  
Yee discloses a surgical stapling device including a cartridge having inner and outer rows of staple pockets on each side of a central knife slot, in which the staple pockets in the inner and outer rows of staple pockets are alternatingly positioned along the longitudinal axis of the cartridge body such that the staple pockets in the inner row of staple pockets are not laterally aligned with any of the staple pockets in the outer row of staple pockets (fig. 3, [0021]).  Yee discloses that the arrangement of staples promotes hemostatis in tissue.  
. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 under 35 U.S.C. 102(a)(1) over Harris et al. have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 under 35 U.S.C. 102(a)(1) over Harris et al. has been withdrawn. 
With respect to the rejection of claims 1, 2, 4-9, 11-16, and 18-20 under 35 U.S.C. 103 over Harris et al. in view of Wang et al., Applicant argues that Wang et al. does not identify any particular benefit to the formation and positioning of the staples in the middle and outer rows, that there is no teaching in Wang et al. that would suggest changing the orientation of the inner and outer rows of staple pockets of Harris et al., and that selective reorientation of the staple pockets of Harris et al. has no support in Harris et al. or Wang et al.
However, Harris et al. teaches in paragraph [0355] that the staple pockets may be configured such that “various staples 3112, 3113 can be arranged along axes that are non-parallel to axes Aa and Ab.  For example, the staple array 3111 may include staples that are oriented parallel to the longitudinal axis of the staple cartridge and/or to the firing path of the driving wedges” (emphasis 
Further, the prior art teaches that multiple staple patterns are possible and the staple rows may be provided in any desired pattern based on considerations such as mitigation of bleeding, leaking, seal strength, reducing trauma, the particular surgery, the thickness and type of tissue, for a given set of circumstances.  In this regard, Harris et al. disclose that the staple array may include staples that are oriented parallel to the longitudinal axis of the staple cartridge.  Wang et al. disclose that the positioning of the staple pockets and staples including those near the cut line, may reduce or prevent bleeding and/or leaking of bodily fluids.  Rusin discloses multiple patterns of stapled sections, and discloses that different possible arrangements allow for different seal strengths. Hassan discloses the staple cartridges may comprise different staple patterns, and the staple patterns may comprise any number of rows, that the staple rows may be perpendicular, parallel, and/or at an angle independent of other rows, choosing a staple pattern to provide a desired pattern that would mitigate leakage, and that choosing a desired pattern may be based on reducing trauma, the particular surgery to be performed, the thickness of tissue, and the type of tissue, etc.        
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
With respect to the rejection of claims 3, 10, and 17 under 35 U.S.C. 103 over Harris et al. in view of Wang et al., and further in view of Yee, Applicant argues that Yee does not cure the deficiencies of the Harris et al. and Wang et al. references.  
However, as pointed out above, the features set forth in independent claims 1, 8, and 15 are taught by the Harris et al. stapler as modified by the teachings of Wang et al., Rusin, and Hassan, such that there is no deficiency in the Harris et al., Wang et al., Rusin, and Hassan references.  Accordingly, the rejection of claims 3, 10, and 17 under 35 U.S.C. 103 over Harris et al. in view of Wang et al., Rusin, and Hassan, and further in view of Yee is deemed proper.
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2, 4-7, 9, 11-14, 16, and 18-20, and these rejections are still deemed proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731